Citation Nr: 1639806	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-27 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Regional Office (RO) in Chicago, Illinois.  The Board notes that during the pendency of the appeal, service connection and increased ratings were granted for various disabilities in September 2013, October 2014 and April 2015 rating decisions resulting in a 100 percent schedular rating being assigned, effective November 17, 2011.  

The Board notes that the grant of a schedular 100 percent does not cover the entire period on appeal as the appeal stems from a May 2005 claim.  Furthermore, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based on a service-connected disability/disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 22 Vet. App. at 294 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). Thus, although the RO recharacterized the claim in the December 2015 Supplemental Statement of the Case to consider only the period prior to November 17, 2011, the issue of TDIU may not necessarily be limited to the time period prior to November 17, 2011.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The Board previously considered this appeal in February 2011, and remanded this issue for further development.  After the development was completed, the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In short, the Veteran seeks a total disability rating due to individual unemployability (TDIU). As explained in the Introduction above, during the pendency of the appeal the Veteran was granted a schedular 100 percent rating based upon several different service-connected disabilities.  

Prior to November 17, 2011, the Veteran's service-connected disabilities were PTSD, evaluated as 10 percent disabling, effective October 28, 2009; diabetes mellitus, type 2, with erectile dysfunction and nuclear cataract of the left eye, evaluated as 20 percent disabling, effective August 8, 2001; diabetic nephropathy with hypertension associated with diabetes mellitus, type 2, evaluated as 60 percent disabling, effective June 6, 2011; radiculopathy and diabetic neuropathy of the left lower extremity, evaluated as 10 percent disabling, effective May 20, 2005; residuals cataracts of the eyes, evaluated as 30 percent disabling, effective from August 8, 2001, to May 1, 2006, and; lumbosacral strain with degenerative disc disease, evaluated as 40 percent, effective May 5, 1997 (previously rated 10 percent, effective April 20, 1974).  The Veteran's combined rating was only 70 percent on August 8, 2001, and then decreased to 60 percent on May 1, 2006.  On June 6, 2011, the Veteran's combined total rating increased to 90 percent.  Therefore, the minimum schedular criteria for TDIU were met prior to May 1, 2006 but were not met for the period from May 1, 2006 until June 6, 2011.  See 38 C.F.R. § 4.16(a).  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board must now consider whether referral to the Director, Compensation Service, for consideration of entitlement to TDIU on an extra-schedular basis is warranted for the period from May 1, 2006, to June 6, 2011.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(b).  In this regard, a May 2005 treatment record reported that the Veteran is unable to work due to chronic low back pain, chronic knee pain, diabetes mellitus, depression, hypertension, and colon cancer, status post right hemicolectomy.

Accordingly, as there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities the Board finds that referral to the Director, Compensation Service, for consideration of entitlement to TDIU for the period from May 1, 2006, to June 6, 2011, is warranted under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 1.

Concerning the period beginning November 17, 2011 as noted in the introduction beginning on this date the Veteran's combined schedular rating was 100 percent.  Specifically, beginning November 17, 2011 the Veteran's service connected PTSD was increased to 70 percent.  His other service-connected disabilities remained as listed above.  

Subsequently, service connected was granted for: 
* diabetic peripheral neuropathy of the right upper extremity rated as 40 percent disabling, 
* residuals of nontraumatic compartment syndrome of the right leg muscle group X with peripheral neuropathy of the sciatic nerved of the right lower extremity associated with lumbosacral strain rated as 30 percent disabling, 
* residuals of nontraumatic compartment syndrome of the right leg muscle group XI associated with lumbosacral strain rated as 30 percent disabling,
*  residuals of nontraumatic compartment syndrome of the right leg muscle group XII associated with lumbosacral strain rated as 30 percent disabling,
* Diabetic peripheral neuropathy, left upper extremity associated with diabetes mellitus, rated as 30 percent disabling,
* Deep, nonlinear scars of the right lower extremity associated with residuals of nontraumatic compartment syndrome of the right leg, muscle group XI, rated as 20 percent disabling,
* Painful scars of the right lower extremity associated with residuals of nontraumatic compartment syndrome of the right leg, muscle group XI, rated as 20 percent disabling
* Superficial, nonlinear scars of the right lower extremity associated with residuals of nontraumatic compartment syndrome of the right leg, muscle group XI, rated as noncompensable
* Scars of right lower extremity due to nontraumatic compartment syndrome of the right leg, muscle group XI rated as noncompensable
* and the radiculopathy and diabetic neuropathy of the left lower extremity was increased to 40 percent.

All of these ratings became effective February 19, 2014.

A subsequent rating decision reduced the lumbosacral strain from 40 percent to 20 percent and reduced the peripheral neuropathy of the femoral nerve of the right lower extremity associated with diabetes from 30 percent to noncompensable.  These changes were effective October 2, 2014; however, they did not alter the combined 100 percent schedular rating.

Significantly, reviewing the above, the record reflects that although the Veteran is in receipt of a schedular 100 percent rating from November 17, 2011, if TDIU was based upon certain disabilities it could entitle him to special monthly compensation.  See Bradley, 22 Vet. App. at 294 (analyzing 38 U.S.C.A. § 1114 (s)).  For example, if there was evidence the TDIU was solely due to PTSD this could raise entitlement to SMC.  This could also be the case if TDIU is solely due to diabetes and its associated complications or the lumbar spine and its complications. See 38 C.F.R. § 4.16 (noting that disabilities resulting from a common etiology are considered as one disability for purposes of 4.16).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any development that is deemed warranted, refer the issue of entitlement to TDIU during the period from May 1, 2006, to June 6, 2011, to the Director, Compensation Service, for adjudication.  

2. Readjudicate the issue of TDIU for all periods:

a) on a schedular basis for the period prior to May 1, 2006
b) on an extraschedular basis from May 1, 2006, to June 6, 2011
c) on a schedular basis for the period beginning June 6, 2011

In considering this last period the AOJ should specifically consider and decide the following:

i) whether it is as likely as not that TDIU is based solely on the PTSD 
ii) whether it is as likely as not that TDIU is based solely on the lumbar spine and complications 
iii) whether it is as likely as not that TDIU is based solely on the diabetes mellitus and complications.

If the benefit sought remains denied for any period, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




